Exhibit 10.2

QUEST DIAGNOSTICS INCORPORATED
NON-QUALIFIED STOCK OPTION AGREEMENT (CEO)

This Non-Qualified Stock Option Agreement (the “Option Agreement”), dated as of
February 15, 2006 (the “Grant Date”), is by and between Quest Diagnostics
Incorporated, 1290 Wall Street West, Lyndhurst, New Jersey 07071 (the
“Corporation”) and Mohapatra, Surya N. (the “Optionee”) [address].

 

 

1.

Conditions. This Option Agreement is subject in all respects to the
Corporation’s Amended and Restated Long-Term Employee Incentive Plan, which is
incorporated herein by reference. The Optionee acknowledges that he/she has read
the terms of the Amended and Restated Long-Term Employee Incentive Plan and that
those terms shall govern in the event of any conflict between them and those of
this Option Agreement. Subject to the foregoing, the terms of the Employment
Agreement dated as of November 9, 2003 between the Corporation and the Optionee
(the "Employment Agreement") shall govern in the event of any conflict between
them and the terms of this Option Agreement. Capitalized terms not defined
herein have the meaning set forth in the Employment Agreement.

 

 

 

In consideration of the grant of the option provided pursuant to this Option
Agreement and by accepting the terms of this Agreement, the Optionee agrees that
all options granted to the Optionee by the Corporation prior to the date hereof
(the “Prior Options”) shall be subject to forfeiture pursuant to paragraph 4(h)
of this Option Agreement (for false attestation under the Executive Share
Ownership Guidelines of the Corporation (the “ Minimum Share Ownership
Policy”)), the Shares obtained on exercise of such Prior Options after the date
hereof shall be subject to the Minimum Share Ownership Policy pursuant to
paragraph 5(b) of this Option Agreement and the terms of paragraphs 4(h) and
5(b) hereof are made a part of the terms of each of the Prior Options.

 

 

 

In consideration of the grant of the option provided pursuant to this Option
Agreement and by accepting the terms of this Agreement, the Optionee agrees that
this Option shall be subject to forfeiture pursuant to paragraph 4(h) of this
Agreement.

 

 

 

This Option Agreement shall become effective only after the Optionee has
executed and returned to the Executive Compensation Department (to the attention
of Lisa Zajac (1290 Wall Street West – 5th Floor, Lyndhurst, NJ 07071) a signed
copy of this Option Agreement and shall be revoked if not executed and returned
to Lisa Zajac within thirty (30) days of receipt by the Optionee..

 

 

2.

Award of Option. The Corporation hereby awards to the Optionee an option (the
“Option”) to purchase from the Corporation such number of shares of the
Corporation’s common stock (the “Shares”) at the exercise price set forth in
this Option Agreement (the “Exercise Price”) below. This option shall vest
equally over a three-year period. If the foregoing results in a fractional
number of Shares subject to the Option vesting on any vesting date, the number
of Shares subject to the Option vesting on the first and second vesting dates
shall be rounded down to the previous whole number of Shares and the Shares
subject to the Option vesting on the third vesting date shall be rounded up to
the next whole number of Shares, as shall be necessary in order to result in a
vesting of 100% of the Shares subject to the Option. The Compensation Committee
of the Corporation may, in its sole discretion, convert this Option at any time
to a stock settled stock appreciation grant.

Number of Shares Subject to Option: 275,000

Exercise Price per Share: $52.235                   

Expiration Date: February 15, 2013                

Vesting Schedule:

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Subject to Option

 

 

 

 

 

--------------------------------------------------------------------------------

 

Vesting Dates

 

% of Grant

 

Incremental

 

Cumulative

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

February 15, 2007

 

33.33%

 

91,666

 

91,666

 

 

February 15, 2008

 

33.33%

 

91,667

 

183,333

 

 

February 15, 2009

 

33.34%

 

91,667

 

275,000

 

 

This option shall expire, and no shares may be purchased pursuant to this
Option, after the expiration date set forth above (the “Expiration Date”).

Page 1 of 6
EOAgmt

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 2.

 

 

 

3.

Not An Incentive Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) and this Agreement shall be construed and
interpreted in accordance with such intention.

 

 

 

4.

Vesting. Except as otherwise provided below, the Option shall vest and become
exercisable as to the percentage of Shares subject to the Option on the vesting
dates set forth above (the “Vesting Dates”).

 

 

 

 

(a)

Involuntary Termination or Voluntary Termination for Good Reason. If the
Optionee’s employment is terminated by the Company (other than as contemplated
by clauses (b), (d) (e) or (f)), or the Optionee terminates his employment for
Good Reason prior to the third anniversary of the date of this Agreement, the
portion of the Option scheduled to vest within the 24 month period following
termination will vest on the appropriate date(s) as if the Optionee remained an
employee. All other unvested options shall be cancelled on the Optionee’s date
of termination; provided, however, that if the Optionee’s termination of
employment occurs within 90 days prior to a Change in Control, then the portion
of the Option scheduled to vest within the 36 month period following termination
will vest on the appropriate date(s) as if the Optionee remained an employee

 

 

 

 

(b)

Termination for Cause. If the Optionee’s employment is terminated for Cause,
this Option shall terminate and be of no further force or effect.

 

 

 

 

(c)

Non-Renewal of Employment Agreement. If the Optionee’s employment is terminated
as a result of the non-renewal of the Employment Agreement, the portion of the
Option scheduled to vest within the 18 -month period following termination will
vest on the appropriate date(s) as if the Optionee remained an employee. All
other unvested options shall be cancelled on the Optionee’s date of termination.

 

 

 

 

(d)

Other Voluntary Termination. -- If the Optionee terminates his employment other
than for Good Reason or Disability or following non-renewal of the Employment
Agreement, the Optionee will vest in and have the right to purchase a percentage
of the Shares subject to this Option determined by dividing (i)_the number of
whole months from the most recent anniversary of the grant date (February 15) to
the termination date of the Optionee's employment by (ii) 36, and all unvested
options will be cancelled on the effective termination date of the Optionee’s
employment.

 

 

 

 

(e)

Death. If the Optionee shall die while employed, this Option shall vest on the
date of the Optionee’s death.

 

 

 

 

(f)

Disability. If the Optionee’s employment shall terminate as a result of
Disability, this Option shall vest on the date of the Optionee’s termination of
employment.

 

 

 

 

(g)

Change in Control. All options will vest immediately on a Change in Control.

 

 

 

 

(h)

Breach of Share Ownership Guidelines. Any false attestation made under the
Minimum Share Ownership Policy may result in the immediate cancellation of this
Option and all Prior Options (to the extent not exercised), whether or not
vested.

 

 

 

5.

Non-Transferability.

 

 

 

 

(a)

The rights under this Option Agreement shall not be transferable other than by
will or the laws of descent and distribution and may be exercised during the
lifetime of the Optionee only by the Optionee except to the extent of a
disability (as defined in Section 22(e)(3) of the Code), in which case the
Option may be exercised by the Optionee’s legal representative.

 

 

 

 

(b)

If the Optionee is subject to the Minimum Share Ownership Policy, the Optionee
agrees that any shares issued hereunder or pursuant to any Prior Option shall be
subject to the restrictions set forth in the Minimum Share Ownership Policy. If
the Optionee is not in compliance with the Minimum Share Ownership Policy, the
Corporation may terminate the employment of such Optionee and/or the Option
shall immediately terminate and cease to be exercisable. The Optionee hereby
acknowledges and agrees that the investment risk associated with the retention
of any Shares, whether pursuant to the Minimum Share Ownership Policy or
otherwise, is the sole responsibility of the Optionee and Optionee hereby holds
the Corporation harmless against any claim of loss related to the retention of
the Shares.

 

 

 

6.

Exercise. The purchase price of Shares purchased hereunder shall be paid in full
with, or in a combination of,

 

 

 

 

(a)

cash or

 

 

 

 

(b)

shares of the Corporation’s Common Stock that have been owned by the Optionee,
and have been fully vested and freely transferable by the Optionee, for at least
six months preceding the date of exercise of the Option, duly endorsed or
accompanied by stock powers executed in blank. However, the Corporation in its
discretion may permit the Optionee (if the Optionee owns shares that have been
owned by the Optionee, and have been fully vested and fully

Page 2 of 6

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 3.

 

 

 

 

 

transferable by the Optionee, for at least six months preceding the date of
exercise) to “attest” to his ownership of the number of shares required to pay
all or part of the purchase price (and not require delivery of the shares), in
which case the Corporation will deliver to the Optionee the number of shares to
which the Optionee is entitled, net of the “attested” shares. If payment is made
in whole or in part with shares of the Corporation’s Common Stock, the value of
such Common Stock shall be the mean between its high and low prices on the day
of purchase as reported by The New York Times following the close of business on
the date of exercise. No “reload” or other option will be granted by reason of
any such exercise. The Optionee agrees that, notwithstanding the terms of any
pre-existing agreement between the Corporation and the Optionee, any shares of
the Corporation’s Common Stock surrendered (or “attested” to) for payment of the
exercise price of any options previously granted by the Corporation to the
Optionee (whether granted under the terms of the Amended and Restated Employee
Long-Term Incentive Plan or any predecessor program) shall be valued in the
manner provided in the preceding sentence except to the extent otherwise
expressly provided by the terms of the program document.

 

 

 

7.

Exercise After Termination of Employment, Death or Disability. The provisions
covering the exercise of this Option following termination of employment are as
follows:

 

 

 

 

(a)

Termination as a result of death or Disability —If the Optionee’s employment is
terminated by reason of death or Disability, all vested options may be exercised
through the Expiration Date but only from the earlier of (i) one year after the
option is vested or (ii) one year after the date of termination.

 

 

 

 

(b)

Termination after a Change in Control. If the Optionee’s employment is
terminated for any reason other than for Cause (whether voluntary or
involuntary) after a Change in Control, all vested Options may be exercised
through the Expiration Date but only from the earlier of (i) one year after the
option is vested or (ii) one year after the date of termination.

 

 

 

 

(c)

Termination by the Optionee for Good Reason . If the Optionee terminates his
employment for Good Reason, all vested options may be exercised through the
Expiration Date but only from the earlier of (i) one year after the option is
vested or (ii) one year after the date of termination.

 

 

 

 

(d)

Non-Renewal of Employment Agreement. If the Optionee’s employment is terminated
as a result of the non-renewal of the Employment Agreement, all vested options
may be exercised through the Expiration Date but only from the earlier of (i)
one year after the option is vested or (ii) one year after the date of
termination.

 

 

 

 

(e)

Other Termination by the Optionee. If the Optionee terminates his employment
other than as contemplated by clauses (a), (b), (c) or (d), all vested options
may be exercised through the Expiration Date but only from the earlier of (i)
one year after the option is exercised or (ii) one year after the date of
termination.

 

 

 

 

(f)

Termination for Other Reasons -- If the Optionee’s employment is terminated by
the Corporation for any reason other than as contemplated by clauses (a), (b) or
(d) or as contemplated by Section 4(b), all vested options may be exercised
through the Expiration Date but only from the earlier of (i) one year after the
option is vested or (ii) one year after the date of termination.

 

 

 

 

In no event may any portion of the Option be exercised after the Expiration
Date.

 

 

 

8.

Consideration. In consideration for the Option granted by this Option Agreement,
the Optionee hereby agrees to be bound by the Nondisclosure provisions set forth
in Section 9 of this Option Agreement For purposes of Section 9, the term
“Company” shall mean the Corporation, its affiliates, divisions and
subsidiaries, or any other entity in which the Corporation, directly or
indirectly, controls or has an ownership or equity interest equal to or greater
than 25.0% of the combined voting power of the entity’s then outstanding
securities, and their respective successors and assigns.

 

 

9.

Nondisclosure of Confidential Information.

 

 

 

(a)

For purposes of this Option Agreement, the term “Confidential Information” shall
mean all ideas, inventions, data, databases, know-how, processes, methods,
practices, specifications, raw materials and preparations, compositions,
designs, devices, fabrication techniques, technical plans, algorithms, computer
programs, protocols, client information, medical records, documentation,
customer names and lists, supplier names and lists, price lists, supplier names
and lists, apparatus, business plans, marketing plans, financial information,
chemical and biological reagents, business methods and systems, literary and
graphical and audiovisual works and sound recordings, mask works, computer
programs, and the like, and potential trade names, trademarks, and logos, in
whatever form or medium and which have commercial value, and whether or not
designated or marked “Confidential” or the like, which the Optionee learns,
acquires, conceives, creates, develops, or improves while employed by the
Company and which (1) relate to the past, current, or prospective business of
the Company or its subsidiaries and (a) which have not previously been publicly

Page 3 of 6

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 4.

 

 

 

 

 

disclosed without restrictions on use by the Company, or (b) which Optionee
knows or has good reason to know are not generally publicly known; or (2) are
received by the Company from a third party under an obligation of
confidentiality to the third party.

 

 

 

 

(b)

The Optionee recognizes and acknowledges that during his or her employment with
the Company, the Optionee may be given access to or develop Confidential
Information. The Optionee shall not use or disclose (directly or indirectly) any
Confidential Information (whether or not developed by the Optionee) at any time
or in any manner, except as authorized and required in the course of employment
with the Company. The Optionee shall not disclose to the Company or use on
behalf of the Company any Confidential Information obtained from any former
employer or any other third party. All documents and things embodying
Confidential Information, whether prepared by the Optionee or otherwise coming
into the Optionee’s possession, are the exclusive property of the Company, and
must not be removed from any of its premises except as required in the course of
employment with the Company. All such documents and things shall be promptly
returned by the Optionee to the Company upon the request of the Company and on
any termination of employment with the Company. The Optionee will not remove any
Confidential Information such as documents or things or retain them in whole or
part in any manner. The Optionee shall ensure that any export of Confidential
Information undertaken by the Optionee or with his/her knowledge or approval
shall be in compliance with all applicable laws.

 

 

 

 

(c)

The Optionee shall promptly disclose to the Company all Confidential Information
which the Optionee creates, conceives, develops, or improves (either alone or
with others) referred to below as a “Creation” while in the employment of the
Company, if the Creation either: (1) relates to any actual or demonstrably
contemplated business, or research or development project, of the Company or its
subsidiaries, or to any reasonable extension or variation thereof; or (2)
results from any work performed by the Optionee for the Company; or (3) was
created utilizing any of the Company’s equipment, supplies, facilities, time, or
Confidential Information. The Optionee shall keep complete, accurate, and
authentic records on all Creations in the manner and form requested by the
Company. The Optionee shall promptly disclose to the Company, in confidence, all
patent, copyright, and trademark applications filed by the Optionee within one
(1) year after termination of employment with the Company and which relate to
any field in which the Optionee worked at the Company. The Optionee agrees that
any such application for a patent, copyright registration, trademark
registration, mask work registration, or similar right filed within one (1) year
after termination of employment with the Company shall be presumed to relate to
a Creation of the Optionee created during employment at the Company, unless the
Optionee can prove otherwise.

 

 

 

 

(d)

The Optionee hereby assigns to the Company all of the Optionee’s rights in all
of the above-described Creations. All such Creations that are subject to
copyright or mask work protection are explicitly considered by the Optionee and
the Company to be works made for hire to the extent permitted by law. To the
extent that any such Creations are subject to copyright protection and are not
works made for hire, any and all of the Optionee’s copyright and mask work
interest therein are hereby assigned by the Optionee to the Company, and are the
exclusive property of the Company.

 

 

 

 

(e)

The Optionee agrees to assist the Company in obtaining and/or maintaining
patents, copyrights, trademarks, mask work rights, and similar rights to any
Creations assigned by the Optionee to the Company, if and to the extent that the
Company, in its sole discretion, requests such assistance, the Optionee shall
sign all documents and do all other things deemed necessary by the Company, at
the Company’s expense, to obtain and/or maintain such rights, to provide
confirmatory evidence of the Optionee’s assignment of such Creations to the
Company, to defend them from invalidation, and to protect them against
infringement by other parties. The obligations of this paragraph are continuing
and survive the termination of the Optionee’s employment with the Company. The
Optionee irrevocably appoints the Chief Executive Officer of the Company (with
powers of delegation) to act as the Optionee’s agent and attorney-in-fact to
perform all acts as the Optionee’s agent and to file, prosecute, and maintain
applications and registrations for patents, trademarks, copyrights, mask work
rights, and similar rights to any Creations assigned by the Optionee to the
Company under this Option Agreement, such appointment being effective both
during the Optionee’s employment by Company, and thereafter if the Optionee (1)
refuses to perform those acts, or (2) is unavailable, within the meaning of any
applicable laws. The Optionee acknowledges that the grant of the foregoing power
of attorney is coupled with an interest, is irrevocable, and shall survive
his/her death or disability.

 

 

 

10.

Damages and Injunctive Relief. The Optionee understands that if the terms of
Section 9 of this Option Agreement are violated, the Corporation would be
seriously and irreparably damaged, and agrees that the Corporation will be
entitled to seek appropriate remedies for those damages, including, without
limitation, injunctive relief to enforce any provision of this Agreement and all
reasonable attorney’s fees incurred by the Corporation to enforce the terms of
Section 9.

Page 4 of 6

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 5.

 

 

 

11.

Forfeiture. The Optionee will immediately forfeit any unexercised portion of the
Option for any violations of (i) the terms of Section 9 of this Agreement and/or
(ii) the non-compete obligations set forth in the agreement between the Optionee
and the Corporation or otherwise pursuant to any written policy of the
Corporation, in addition to any equitable and legal rights the Corporation has
or may have. The Optionee understands that the forfeiture of any unexercised
portion of the Option is only one element of the damages potentially sustained
by the Corporation for a violation of Section 9 of this Agreement or the
non-compete obligation described above, and such forfeiture shall not constitute
a release of any claim that the Company may have for damages, past, present, or
future.

 

 

 

12.

Consent Requirement.

 

 

 

 

(a)

If the Corporation shall at any time determine that any consent (as hereinafter
defined) is necessary or desirable as a condition of, or in connection with, the
granting of this Option, the issuance or purchase of Shares or other rights
hereunder, or the taking of any other action hereunder (a “Plan Action”), then
no such Plan Action shall be taken, in whole or in part, unless and until such
consent shall have been effected or obtained to the full satisfaction of the
Corporation.

 

 

 

 

(b)

The term “consent” as used herein with respect to any action referred to in
Section 12(a) means (i) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the Optionee with respect to the disposition of Shares, or
with respect to any other matter, which the Corporation shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made, (iii) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies, and (iv) any and all consents or authorizations
required to comply with, or required to be obtained under, applicable local law
or otherwise required by the Corporation. Nothing herein shall require the
Corporation to list, register or qualify the Shares of its common stock on any
securities exchange.

 

 

 

13.

Invalidity and Enforcement. If any provision of this Agreement is deemed invalid
or unenforceable, either in whole or in part, this Option Agreement will be
deemed amended to delete or to modify, as set forth in this Section, the
offending provision or provisions and to alter the bounds of this Agreement in
order to render it valid and enforceable. The Corporation and the Optionee
specifically request that any court having jurisdiction over any dispute
relating to this Option Agreement modify, if possible, any offending provision
so that such provision will be enforceable to the maximum extent permitted by
State law.

 

 

 

14.

Employee at Will. The Optionee understands that his/her employment with the
Corporation is at will and that it can be terminated at any time by the Optionee
and/or the Corporation, subject to Optionee’s rights under the Employment
Agreement.

 

 

 

15.

Enforcement by Successors and Assigns. The Corporation and any of its successors
or assignees may enforce the Corporation’s rights under this Option Agreement.

 

 

 

16.

Entire Agreement. The Agreement supersedes any prior agreement or understandings
between the Optionee and the Company with respect to nonuse and non-disclosure
and constitutes the entire agreement between the Corporation and the Optionee.
No modification of this Option Agreement will have any force or effect unless
such modification is in writing, signed by the Chief Executive Officer of the
Corporation and the Optionee, and expressly indicates an intent to modify this
Option Agreement.

 

 

 

17.

Interpretation. Any dispute, disagreement or matter of interpretation which
shall arise under this Agreement shall be finally determined by the
Corporation’s Compensation Committee in its absolute discretion.

 

 

 

18.

Notice of Exercise. The Optionee may exercise the Option, in accordance with the
procedures specified by the Corporation from time to time.

 

 

 

19.

Rights Prior to Exercise. The Optionee shall not have any rights as a
stockholder with respect to any Shares subject to this Option prior to the date
on which he/she is recorded as the holder of such Shares on the records of the
Corporation.

 

 

 

20.

Taxes. The Corporation may make such provisions and take such steps as it may
deem necessary or appropriate for the withholding of all federal, state, local
and other taxes required by law to be withheld with respect to this Option.

Page 5 of 6

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 6.

 

 

21.

Governing Law. This Option Agreement and all rights hereunder shall be governed
by, and construed and interpreted in accordance with, the laws of the state of
New Jersey applicable to contracts made and to be performed entirely within such
state.

 

 

22.

Acknowledgements. By execution of this Non-Qualified Stock Option Grant
Agreement, the Optionee agrees that he/she has received and reviewed a copy of:

 

 

 

(a) the Prospectus (link to Prospectus:
http://questnet1.qdx.com/Business_Groups/Legal/policies/stock_option/stock_option.htm)
relating to the Corporation’s Employee Equity Participation Program and;

 

 

 

(b) the Quest Diagnostics Incorporated 2005 Annual Report (link to 2005 Annual
Report:
http://www.corporate-ir.net/ireye/ir_site.zhtml?ticker=DGX&script=700 to
Shareholders and Form 10-K);

 

 

 

(c) the Corporation’s Policy for Purchasing and Selling Securities (“the
Policy”) (link to Trading Policy:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm.) The
Optionee further agrees to fully comply with the terms of the Policy; and
the Corporation’s Executive Share Ownership Guidelines (link to guidelines:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm);

 

 

OPTIONEE:

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Mohapatra, Surya N.

 

Page 6 of 6

--------------------------------------------------------------------------------